Name: Commission Regulation (EC) No 2118/2003 of 2 December 2003 amending Council Regulation (EC) No 1420/1999 and Regulation (EC) No 1547/1999 as regards shipments of certain types of waste to Tanzania and to Serbia and Montenegro (Text with EEA relevance)
 Type: Regulation
 Subject Matter: environmental policy;  Europe;  deterioration of the environment;  Africa
 Date Published: nan

 Avis juridique important|32003R2118Commission Regulation (EC) No 2118/2003 of 2 December 2003 amending Council Regulation (EC) No 1420/1999 and Regulation (EC) No 1547/1999 as regards shipments of certain types of waste to Tanzania and to Serbia and Montenegro (Text with EEA relevance) Official Journal L 318 , 03/12/2003 P. 0005 - 0008Commission Regulation (EC) No 2118/2003of 2 December 2003amending Council Regulation (EC) No 1420/1999 and Regulation (EC) No 1547/1999 as regards shipments of certain types of waste to Tanzania and to Serbia and Montenegro(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 259/93 of 1 February 1993 on the supervision and control of shipments of waste within, into and out of the European Community(1), as last amended by Commission Regulation (EC) No 2557/2001(2), and in particular Article 17(3) thereof,Having regard to Council Regulation (EC) No 1420/1999 of 29 April 1999 establishing common rules and procedures to apply to shipments to certain non-OECD countries of certain types of waste(3), as last amended by Commission Regulation (EC) No 2243/2001(4), and in particular Article 3(5) thereof,Whereas:(1) On 21 October 2002, the Commission sent a note verbale to the authorities of the Federal Republic of Yugoslavia, asking whether that country would accept exports out of the Community of non-hazardous waste for recovery and, if so, which control procedure, if any, would be applied.(2) In its reply of 30 January 2003 Serbia and Montenegro informed the Commission that imports from the Community of all wastes listed in Annex II to Regulation (EEC) No 259/93 would be accepted and that no control procedure would apply. As the former Federal Republic of Yugoslavia has recently changed constitution and name to become "Serbia and Montenegro", the request (to have all waste covered by Annex D of Commission Regulation (EC) No 1547/1999(5), as last amended by Regulation (EC) No 2243/2001(6)) should be reflected in the new entry, bearing the new country name.(3) On 27 February 2003, the Commission was officially informed by Tanzania of a change in the procedure applicable to imports from the Community of waste recovery. Imports of waste type GE 010 ex 7001 00 are no longer prohibited and will be subject only to the procedures applied to normal commercial transactions.(4) In accordance with Article 17(3) of Regulation (EEC) No 259/93, the committee set up by Article 18 of Council Directive 75/442/EEC of 15 July 1975 on waste(7), as last amended by Commission Decision 96/350/EC(8), was notified of the official request of Tanzania and of the official request of Serbia and Montenegro on 30 April 2003.(5) In order to take into account the new situation of these countries, it is necessary to amend at the same time Regulation (EC) No 1420/1999 and Regulation (EC) No 1547/1999.(6) The measures provided for in this Regulation are in accordance with the opinion of the Committee set up by Article 18 of Directive 75/442/EEC,HAS ADOPTED THIS REGULATION:Article 1Annex D to Regulation (EC) No 1547/1999 is amended as set out in Annex I to this Regulation.Article 2Annex A to Regulation (EC) No 1420/1999 is amended as set out in Annex II to this Regulation.Article 3This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 2 December 2003.For the CommissionPascal LamyMember of the Commission(1) OJ L 30, 6.2.1993, p. 1.(2) OJ L 349, 31.12.2001, p. 1.(3) OJ L 166, 1.7.1999, p. 6.(4) OJ L 303, 20.11.2001, p. 11.(5) OJ L 185, 17.7.1999, p. 1.(6) OJ L 303, 20.11.2001, p. 11.(7) OJ L 194, 25.7.1975, p. 39.(8) OJ L 135, 6.6.1996, p. 32.ANNEX IAnnex D to Regulation (EC) No 1547/1999 is amended as follows:1. In Annex D, between the entry relating to SÃ £o TomÃ © e PrÃ ­ncipe and the entry relating to Sierra Leone, the following entry is inserted:"SERBIA AND MONTENEGROAll types".2. The entry relating to Tanzania is replaced by the following:"TANZANIA1. In section GE (Glass waste in non-dispersible(1) form):>TABLE>2. In section GJ (Textile wastes)>TABLE>"(1) 'Non-dispersible' does not include any waste in the form of powder, sludge, dust or solid items containing encased hazardous liquids.ANNEX IIIn Annex A to Regulation (EC) No 1420/1999, the entry relating to Tanzania is replaced by the following:"All types except:1. In section GE (Glass waste in non-dispersible(1) form):>TABLE>2. In section GJ (Textile wastes):>TABLE>"(1) 'Non-dispersible' does not include any waste in the form of powder, sludge, dust or solid items containing encased hazardous liquids.